DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 34 (Canceled) 
Claim 35 (Canceled) 
Claim 42 (Canceled) 
Claim 43 (Canceled) 
Claim 80 (Canceled) 
Claim 87 (Canceled) 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 34, 35, 42, 43, 80, and 87 directed to Inventions and Species non-elected without traverse.  Accordingly, these claims have been cancelled.
Examiner notes claims 34, 35, 42, 43, and 87 cannot be rejoined because the printer (Group II) does not require the allowable ink composition. That is, the ink apparatus can be used with a variety of different ink compositions and the consumable products of the apparatus does not limit the scope of the apparatus. 
Examiner notes claim 80 (Species B, <1%) cannot be rejoined with allowable claim 1 because it recites conflicting values for the amount of polymer compared with claim 64 (Species A, >10%). Claim 1 is allowable for the weight ratio of the polymer to other ingredients. The reasons for allowance include Example 1 where the amount of polymer is 30%, which reads on elected species A, where the amount of polymer is >10%. That is, the amount of polymer can not be <1% and >10% of the total weight of the ink for the weight ratio of claim 1. 


Allowable Subject Matter
Claims 1, 3, 15-18, 20-22, 27, 29, 31-33, 50-52, 58, 64, and 81-86 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Silverbrook as modified by Meyrick meets, wherein the polymer solution comprises a polymer, a volatile solvent compound, and a nonsolvent compound; (Meyrick teaches  an ink that includes polymer, organic solvent, and water, see Col. 1 Lns. 30-34, Col. 8 Lns. 5-53, and Col. 10 Lns. 14-23, and 55-61. The water meets the claimed nonsolvent compound) wherein solidifying comprises evaporating at least a portion of the volatile solvent compound; and (Silverbrook teaches [0083] evaporative drying,)
However, Silverbrook in combination with Meyrick does not meet wherein the weight ratios of the polymer, volatile solvent compound, and nonsolvent compound are present in an amount such that evaporation, at 23°C and 1 atm, of 20% or less of the volatile solvent compound by weight based on total weight of the ink results in a phase change in the ink from a liquid ink phase to a solid extruded phase.
Meyrick teaches an ink with from 8 to 12% of the water-immiscible organic solvent, in a water-based ink, Col. 9, lines 22-27. The instant specification discloses 68% THF (volatile solvent) and 2% water (nonsolvent) to meet the claimed phase change , see Example 1 [0118]. The ink of Meyrick is majority water and would not result in the phase change given the claimed condition and 20% or less volatile solvent removed. 
Claims 3, 15-18, 20-22, 27, 29, 31-33, 50-52, 58, 64, 81-86 are allowable due to their dependence on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744